EXHIBIT 10(c)

 
EMPLOYMENT CONTRACT


This EMPLOYMENT CONTRACT ("Agreement"), effective as of the 1st day of October,
2014 ("the Date of Employment"), is entered into by and between Trecora
Resources, a Delaware corporation whose principal office is located at 1650 Hwy
6, Suite 190, Sugar Land, Texas 77478, and Peter M. Loggenberg, Ph.D.
("Loggenberg") of 902 Sprucewood Lane, Houston, Texas 77024.


W I T N E S S E T H:


WHEREAS, Trecora Resources owns and operates a chemical manufacturing business;


WHEREAS, Loggenberg and Trecora Resources wish to enter into an agreement
governing the terms and conditions of his employment; and


WHEREAS, on even date herewith, Loggenberg and Trecora Resources also entered
into a Severance Agreement and Covenant Not to Compete, Solicit and Disclose
("Severance Agreement"), pursuant to which Trecora Resources promised to provide
Loggenberg (i) severance pay, (ii) access to proprietary, confidential, and
other information, and (iii) industry specific training, in exchange for which
Loggenberg covenants not to compete, solicit and disclose the confidential
information to be provided thereby;


NOW, THEREFORE, for and in consideration of the premises and the mutual
promises, covenants, and agreements herein contained and other good and valuable
consideration, the receipt and adequacy of which are hereby forever acknowledged
and confessed, the parties hereto agree as follows:


ARTICLE I
EMPLOYMENT


1.1 Trecora Resources hereby agrees to employ Loggenberg as the President of its
subsidiary, Trecora Chemical, Inc. ("Company"), and Loggenberg hereby accepts
such employment in accordance with the terms of this Agreement and the terms of
employment applicable to regular employees of the Company. In the event of any
conflict or ambiguity between the terms of this Agreement and terms of
employment applicable to regular employees, the terms of this Agreement shall
control.


ARTICLE II
DUTIES OF LOGGENBERG


2.1 The duties of Loggenberg shall include the performance of all duties typical
of the office held by Loggenberg as described in the bylaws of the Company and
such other duties and projects as may be assigned by a superior officer of the
Company, if any, or the board of directors of the Company. Loggenberg will not,
during the term of this Agreement, directly or indirectly engage in any other
business competing directly with the Company, either as an employee,
 

--------------------------------------------------------------------------------

 
employer, consultant, principal, officer, director, advisor, or in any other
capacity, with or without compensation, without the prior written consent of the
Company. In addition to the duties described herein, Loggenberg is also
authorized and directed to do the following:


2.2 provide reasonable professional direction and supervision of the personnel
of Company, including providing Company with advice and assistance in the
hiring, evaluation, promotion, and firing of such personnel;


2.3 assist Company in the development of policies and procedures for Company's
business and keeping such business in compliance with all such policies and
procedures;


2.4 do all things reasonably necessary or desirable to maintain and improve his
skills as an employee;


2.5 use reasonable efforts to promote and support the interests (business and
otherwise) of the Company, including, but not limited to, participating in
marketing activities and efforts;


2.6 assist the Company in marketing and developing marketing plans and
procedures to expand sales of the products and services of the Company's
business to both existing and new customers;


2.7 take reasonable efforts to keep and maintain (or causing to be kept and
maintained) appropriate records relating to the business of the Company and
attending to correspondence, reports, and other record keeping requirements
associated with Loggenberg's duties with the Company;


2.8 take reasonable efforts to see that the Company complies with all state,
federal, and local laws, rules, and regulations applicable to the business of
the Company;


2.9 comply in all respects with the rules, policies, and procedures of the
Company;


2.10 abide by any reasonable schedule of hours formulated by the Company;


2.11 at the request or with the consent of the Company, attend conventions and
seminars, participate in professional societies, the cost of which will be paid
by Company, and do all things reasonably desirable to maintain and improve his
professional skills;


2.12 cooperate with other employees and officers of the Company and the
Company's parent and sister companies in all reasonable manners; and


2.13 perform in a diligent and timely manner such duties as set forth herein and
such other duties as Company and Loggenberg may, from time to time, agree.




-2-

--------------------------------------------------------------------------------



ARTICLE III
EXCLUDED ACTIVITIES AND INTELLECTUAL PROPERTY


3.1 Any knowledge that Loggenberg possesses or develops that relates to Drilling
Base Fluids, Fracking or Completions Fluids as well as any chemistry related to
the dehydrogenation or oxidation of C2 and C3 molecules including but not
limited to ethane, ethylene ethanol, propane, propylene and propanol, excluding
wax production, will not be any part of this agreement as Company recognizes
that this subject matter is not part of this agreement and Loggenberg retains
the right to continue and retain business, intellectual property and all other
rights regardless of the existence of this agreement. Should Company wish to use
such technology or business, then a separate mutually acceptable agreement needs
to be concluded between Loggenberg and the Company.


3.2 It is recognized by both parties that Loggenberg has business with SSI,
Arthur Steier, SSI Schuman, or other related parties. Due to the possibility of
conflicts of interest, and the need to provide the Company with his primary
attention, it is agreed that Loggenberg will extricate himself from those
interests within three (3) years of accepting the position with the Company.


3.3 It is recognized by both parties that Loggenberg has a relationship with Don
Power and DP&PL, which company may have patented technologies, and which the
Company may wish to use in the future. Both parties agree that if the Company
can use the technology to its benefit, there will be a reasonable royalty or
other fee structure developed to the benefit of both parties. In the case of
development of future technologies, Loggenberg agrees to keep any further
developments with that relationship separate from the business of the Company
and his responsibilities thereto.


3.4 Loggenberg agrees to observe and comply with the reasonable rules and
regulations of the Company and its business as adopted from time to time. 
Loggenberg shall not engage in any business or other activity than those listed
in sections 3.1-3.3 above that hinders in any way Loggenberg's ability to serve
as an employee of the Company.


ARTICLE IV
COMPENSATION AND BENEFITS


4.1 Compensation During Term of Employment.


a.
Salary.  Loggenberg will be paid a base salary of THREE HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($350,000.00) per year, payable in installments according to
the Company's regular payroll schedule.  The base salary shall be adjusted in
January following each year of employment at the discretion of the board of
directors, with minimum salary increase on an annual basis determined by the
same formula and factors the Company and Trecora Resources use for other upper
management positions.



-3-

--------------------------------------------------------------------------------

b.
Signing Bonus.  Loggenberg shall receive a bonus of THIRTY FIVE THOUSAND AND
NO/100 DOLLARS ($35,000.00) payable upon signing this Agreement.



c.
Stock Grant.  Loggenberg shall receive a grant of SEVEN THOUSAND (7,000)
restricted common shares of Trecora Resources upon the signing of this
Agreement.



4.2 Benefits.




a.
Medical and Dental Insurance.  Company will either reimburse, if Loggenberg
obtains his own coverage, or provide health insurance, dental insurance, medical
and hospital treatment benefits for Loggenberg with such medical and hospital
treatment program as made available to other similarly situated employees, and
other type of benefits as the Company may from time to time have in effect for
its other employees and their families. The Company currently covers 80% of the
cost of such coverage with the employee responsible for the remainder.
Alternatively, Loggenberg may purchase his own insurance, and the Company will
contribute the amount it would have contributed under the Company's regular
health insurance program.



b.
Pension and Profit Sharing Plans.  Loggenberg shall be entitled to participate
in the 401K plan and quarterly profit sharing plan adopted by the Company for
the benefit of its officers and/or regular employees.



c.
Long-Term Incentive Compensation Plans.  Loggenberg shall be entitled to
participate in any long-term incentive compensation plan adopted by the Company
for the benefit of officers and/or regular employees.



d.
Annual Cash Incentive Plan.  Loggenberg shall be entitled to participate in the
annual cash incentive plan adopted by the Company for the benefit of officers
and/or regular employees. The target Bonus for Loggenberg will be initially set
at 60% for purposes of the calculation with the Maximum Bonus as % of Base
Salary being set at 120% of Base Salary.



e.
Automobile.  Company will provide to Loggenberg the use of an automobile of
Loggenberg's choice at a gross purchase price not to exceed $50,000.  Company
agrees to replace the automobile with a new one at Loggenberg's request no more
often than once every five years or 85.000 miles, whichever comes first. Company
will pay all automobile operating expenses incurred by Loggenberg in the
performance of Loggenberg's Company duties. Company will procure and maintain in
force an automobile liability policy for the automobile with coverage, including
Loggenberg, in the minimum amount of $1,000,000 combined single limit on bodily
injury and property damage.



-4-

--------------------------------------------------------------------------------

f.
Expense Reimbursement.  Loggenberg shall be entitled to reimbursement for all
reasonable expenses, including travel and entertainment in accordance with
normal Company policy, incurred by Loggenberg in the performance of Loggenberg's
duties. Loggenberg will maintain records and written receipts as required by
Company policy and reasonably requested by the board of directors to
substantiate such expenses.



g.
Vacation.  Loggenberg shall be entitled to 20 days of paid vacation each
calendar year in accordance with normal Company policy.



h.
Holidays.  Loggenberg will be entitled paid holidays each calendar year in
accordance with normal Company policy.



i.
Sick Leave.  Loggenberg shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of Company.



ARTICLE V
TERM AND TERMINATION


5.1 Term of Employment.  As used herein, "Term of Employment" shall mean the
period commencing and effective on date of this Agreement, and continuing for an
indefinite term until terminated in accordance with the provisions of this
Agreement.


5.2 Termination For Good Cause.  Company may terminate this Agreement upon the
first to occur of the following each of which shall constitute good cause for
termination of this Agreement:




The commission of any crime by Loggenberg involving moral turpitude;
a.
Loggenberg's embezzling any funds or property of the Company or committing any
other  dishonest act towards the Company;



b.
Company's determination that Loggenberg was under the influence of alcohol or
illegal drugs, as defined by the Company's employee handbook, during working
hours;



5.3 Termination Without Good Cause.  This Agreement may be terminated by either
party without cause, by giving written notice, sixty (60) days prior to the
effective date of termination. If Company terminates Loggenberg without cause,
then severance payments as per the Severance Agreement entered into in addition
to this Agreement will apply.




-5-

--------------------------------------------------------------------------------





ARTICLE VI
ADDITIONAL PROVISIONS


6.1 Additional Assurances.  The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties, except as
may be specifically provided to the contrary; provided, however, at the request
of the Company, Loggenberg shall execute such additional instruments and take
such additional acts as Company may deem necessary to effectuate this Agreement.


6.2 Legal Fees and Costs.  Each party shall pay their own legal fees and costs
to enforce the terms and provisions of this Agreement.


6.3 Choice of Law and Dispute Resolution.  THIS AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF TEXAS AND SHALL BE PERFORMABLE IN HARRIS COUNTY, TEXAS
AND VENUE FOR ANY LITIGATION REGARDING THIS AGREEMENT SHALL BE IN THE STATE OR
FEDERAL COURTS OF HARRIS COUNTY, TEXAS.  LOGGENBERG HEREBY ACKNOWLEDGES THAT HE
AGREES TO SUBMIT ALL CLAIMS AGAINST THE COMPANY (INCLUDING BUT NOT LIMITED TO
STATUTORY AND COMMON LAW EMPLOYMENT OR TORT CLAIMS, CLAIMS FOR BREACH OF THIS
AGREEMENT, OR ANY OTHER CLAIMS AGAINST THE COMPANY) TO BINDING ARBITRATION WITH
THE AMERICAN ARBITRATION ASSOCIATION.  LOGGENBERG HEREBY WAIVES HIS RIGHT TO A
JURY TRIAL FOR ANY DISPUTE DESCRIBED HEREIN.


6.4 Benefit/Assignment.  Subject to provisions herein to the contrary, this
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective legal representatives, successors, and assigns; provided,
however, that Loggenberg may not assign this Agreement or any or all of
Loggenberg's rights or obligations hereunder without the prior written consent
of the Company.


6.5 Waiver of Breach.  The waiver by the Company of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver by the Company of any subsequent breach of the same or other provision
hereof.


6.6 Notice.  Any notice, demand, or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered or mailed by prepaid certified mail, return receipt requested,
addressed as follows:


Loggenberg:
Peter M. Loggenberg, Ph.D.
902 Sprucewood Lane
Houston, Texas 77024
Phone:   (713) 461-4580


-6-

--------------------------------------------------------------------------------

Company:
Trecora Resources
Attention:  Nick Carter
1650 Highway 6 South
Suite 190
Sugar Land, Texas 77478
Phone 281-980-5522


With a copy to:
Charles W. Goehringer Jr.
Germer PLLC
P. O. Box 4915
Beaumont, Texas  77704-4915
Phone:  (409) 654-6700
Fax: (409) 835-2115


or to such other address and to the attention of such other person or officer as
either party may designate by like written notice.


6.7 Assignment. None.


6.8 Severability.  This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules, and regulations.  In the event any provision of this Agreement is held to
be invalid, illegal, or unenforceable for any reason and in any respect, and the
basis of the bargain of this Agreement is not thereby destroyed, such
invalidity, illegality, or unenforceability shall not affect the remainder of
this Agreement, which shall be and remain in full force and effect, enforceable
in accordance with its terms.


6.9 Divisions and Headings.  The divisions of this Agreement into articles and
sections and the use of captions and headings in connection therewith are solely
for convenience and shall have no legal effect in construing the provisions of
this Agreement.


6.10 Entire Agreement/Amendment.  This Agreement supersedes all previous
contracts, and constitutes the entire agreement of whatsoever kind or nature
existing between or among the parties respecting the subject matter.  No party
shall be entitled to benefits other than those specified herein.  As between or
among the parties, no oral statements or prior written material not specifically
incorporated herein shall be of any force and effect. The parties specifically
acknowledge that, in entering into and executing this Agreement, each is relying
solely upon the representations and agreements contained in this Agreement and
no others. All prior representations or agreements, whether written or oral, not
expressly incorporated herein, are superseded and no changes in or additions to
this Agreement shall be recognized unless and until made in writing and signed
by all parties hereto. This Agreement may not be changed, revised or modified
unless by mutual consent and in writing, signed by both parties. The section
headings and title contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever required by the context, gender shall include any other gender,
singular shall
 
-7-

--------------------------------------------------------------------------------

include plural, and the plural shall include singular. This Agreement shall be
executed in duplicate originals, each of which when executed and delivered shall
constitute but one in the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple original counterparts, all as of the day and year first above
written.


COMPANY: Trecora Resources




By: /s/ Nicholas Carter
      Nicholas N. Carter, President/CEO






LOGGENBERG:                            By: /s/ Peter M. Loggenberg
Peter M. Loggenberg, Ph.D.


-8-